___________

                                      No. 95-3316
                                      ___________


Terry Peasha,                             *
                                          *
                Appellant,                *
                                          *
        v.                                *   Appeal from the United States
                                          *   District Court for the
Shirley S. Chater, Commissioner           *   Western District of Arkansas.
of Social Security                        *
Administration,                           *           [UNPUBLISHED]
                                          *
                Appellee.                 *

                                      ___________

                       Submitted:     May 24, 1996

                             Filed:   June 6, 1996
                                      ___________

Before FAGG, BOWMAN, HANSEN, Circuit Judges.
                               ___________


PER CURIAM.


        Terry Peasha appeals from the final order entered in the District
        1
Court       affirming the decision to deny her application for supplemental
security income (SSI).       We affirm.


        Peasha was born in 1954, and worked as a hair bow assembler and a
newspaper inserter, among other things.             In May 1991 and again in July
1992, Peasha applied for SSI benefits alleging disability due to acute
bronchial asthma, emphysema, migraine headaches, vomiting, and severe
swelling.         Peasha's    applications    were    denied   initially   and   on
reconsideration.      At a June 1993




            1
       The Honorable Beverly R. Stites, United States Magistrate
Judge for the Western District of Arkansas, to whom the case was
referred for final disposition by consent of the parties pursuant
to 28 U.S.C. § 636(c).
hearing before an Administrative Law Judge (ALJ) on the 1992 application,
Peasha, her husband, and a vocational expert testified.


     The ALJ found Peasha was not disabled.    The ALJ discounted Peasha's
subjective complaints to the extent that she alleged total disability,
noting her complaints were not supported by the objective medical evidence
and were inconsistent with her daily activities, her refusal to quit
smoking, and her continued part-time work.    The ALJ concluded that, while
Peasha was unable to perform her past relevant work, she had the residual
functional capacity to perform sedentary work subject to a protected
environment free of respiratory irritants.      The Appeals Council denied
review.    The District Court affirmed the denial of SSI benefits.   Peasha
appeals.


     Having reviewed the record, which, contrary to Peasha's argument, was
fully and fairly developed, we conclude that substantial evidence on the
record as a whole supports the ALJ's decision to deny Peasha benefits.   See
Shannon v. Chater, 54 F.3d 484, 486 (8th Cir. 1995).      Accordingly, the
judgment is affirmed.


     A true copy.


             Attest:


                  CLERK, U. S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                    -2-